PER CURIAM:
Jill Charlene Storch appeals the district court’s order affirming the bankruptcy court’s order denying her motion for reconsideration of the order annulling the automatic stay with respect to the property located at 8524 Willow Oak Road, Baltimore, Maryland. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. In re: Storch, Nos. CA-05-107-1-JFM; BK-04-26509-1 (D.Md. Apr. 12, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.